DETAILED ACTION
This action is in response to the amendment filed 5/18/2021. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/31/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lih et al. (US PGPUB No US 2014/0032853 A1)(hereafter referred to as Lih).
Regarding Claim 1, Lih anticipates:
A processing system comprising: a plurality of compute units (cache nodes [0020]), each compute unit including at least one processor core and at least one private cache of a plurality of private caches (Each node comprises a central processing unit and local cache memory (private memory) [0029-0032]), each private cache configured to store a corresponding set of cachelines (Local cache memory of each cache node stores data within cache lines [0023]); a shared cache that is shared by the plurality of compute units and coupled to the plurality of compute units via one or more interconnects (Home node stores data that is being shared amongst one or more cache nodes [0005] Home node communicates with cache nodes via interconnection network fabric [0020][Fig 1]), wherein the shared cache is configured to: in response to receipt of a request for an identified cacheline from a requesting compute unit (Home node receives a request for data from a requesting cache node [0034][Fig 4]), identify a subset of the plurality of private caches that has a valid copy of the identified cacheline (Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) [0034-0035]); identify the private cache of the subset having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit (Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037]); and transmit a probe request to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects (Home node sends a snoop forward message to the selected source node [0040]); and wherein, in response to receipt of the probe request, the target compute unit is configured to transfer a valid copy of the identified cacheline to the requesting compute unit via at least one interconnect of the one or more interconnects (After receiving the request from the home node the selected source cache node forwards the data to the requesting cache node [0040]).

Regarding Claim 10, Lih anticipates all of the elements of claim 1 as shown above.
Lih also anticipates:
further comprising: a shadow tag memory accessible by the shared cache, the shadow tag memory comprising a plurality of entries, each entry storing state and address information for a corresponding cacheline of one of the private caches (Lih: The home node comprises a directory configured to “track the cache lines stored in a cache node and associate the cache lines with a cache state” such as shared or invalid. Each directory entry contains state bits for a corresponding cache line, [0022]); and wherein the shared cache is to identify the subset of the plurality of private caches that has a valid copy of the identified cacheline using the shadow tag memory (Lih: Home node identifies .

Regarding Claim 11, Lih anticipates all of the elements of claim 1 as shown above.
Lih also anticipates:
wherein: the probe request includes at least one of an identifier of the requesting compute unit and an identifier for the request (Lih: The snoop forward request “instructs the source node to forward the requested data to the requesting cache node” (identifier of the requesting compute unit) and the request identifies the data requested (i.e. identifier of the request) [0040]).

Regarding Claim 12, Lih anticipates all of the elements of claim 1 as shown above.
Lih also anticipates:
wherein: the shared cache is configured to store a separate set of cachelines (Lih: “Home node may also comprise one or more cache memories that may be used to store a copy of the data” [0021]); and responsive to determining the separate set of cachelines includes a valid copy of the identified cacheline, the shared cache is to transfer a copy of the identified cacheline to the requesting compute unit to satisfy the request for the identified cacheline in place of identifying a subset of the plurality of private caches, identifying a private cache, and transmitting a probe request (Lih: The home node can select itself to forward the data to the requesting cache node if the selection parameters select the home node as the source node. “When the home node designates itself as the source node, the home node does not need to transmit the snoop forward message. Instead the home node may transmit the forward data message directly to cache node C3 (requesting cache node)” [0040]).

Regarding Claim 13, Lih anticipates:
A method for cacheline transfers in a system comprising a plurality of compute units (cache nodes [0020]) and a shared cache (home node [0020), each compute unit including at least one private cache of a plurality of private caches (Each cache node comprises a central processing unit and local cache memory (private memory) [0029-0032]), the method comprising: in response to a request for an identified cacheline from a requesting compute unit (Home node receives a request for data from a requesting cache node [0034][Fig 4]), identifying, at the shared cache, a subset of the compute units that have a valid copy of the identified cacheline (Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) [0034-0035]); identifying, at the shared cache, the private cache of the subset having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit (Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037]); transmitting a probe request from the shared cache to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects (Home node sends a snoop forward message to the selected source node [0040] Home node communicates with cache nodes via interconnection network fabric [0020][Fig 1]); and in response to receipt of the probe request, transmitting a valid copy of the identified cacheline from the target compute unit to the requesting compute unit via at least one interconnect of the one or more interconnects (After receiving the request from the home node the selected source cache node forwards the data to the requesting cache node [0040]).

Regarding Claim 19, Lih anticipates all of the elements of claim 13 as shown above.
Lih also anticipates:
wherein identifying the subset of the plurality of private caches that has a valid copy of the identified cacheline comprises identifying the subset using a shadow tag memory accessible to the shared cache (Lih: Home node identifies which of the cache nodes already store the , the shadow tag- 27 -Attorney Docket Number: 1458-190296 memory comprising a plurality of entries, each entry storing state and address information for a corresponding cacheline of one of the private caches  (Lih: The home node comprises a directory  configured to “track the cache lines stored in a cache node and associate the cache lines with a cache state” such as shared or invalid. Each directory entry contains state bits for a corresponding cache line [0022]).  

Regarding Claim 20, Lih anticipates all of the elements of claim 13 as shown above.
Lih also anticipates:
further comprising: storing a separate set of cachelines at the shared cache (Lih:  “Home node may also comprise one or more cache memories that may be used to store a copy of the data” [0021]); and responsive to determining the separate set of cachelines includes a valid copy of the identified cacheline, transmitting the valid copy of the identified cacheline from the shared cache to the requesting compute unit to satisfy the request for the identified cacheline in place of identifying a subset of the plurality of private caches, identifying a private cache, and transmitting a probe request (Lih: The home node can select itself to forward the data to the requesting cache node if the selection parameters select the home node as the source .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Kumar et al. (US PGPUB No US 2015/0043575 A1)(hereafter referred to as Kumar).
Regarding Claim 2, Lih discloses all of the elements of Claim 1 as shown in the rejection above.
Lih also discloses: 
identifying the private cache having the lowest corresponding transfer cost metric as the private cache with the lowest transfer cost (Lih: Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037]).  

wherein the shared cache is configured to identify which private cache of the subset has the lowest transfer cost by: determining, for each private cache of the subset, a corresponding transfer cost metric that represents a sum of a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit
However Kumar discloses:
wherein the shared cache is configured to identify which private cache of the subset has the lowest transfer cost by: determining, for each private cache of the subset, a corresponding transfer cost metric that represents a sum of a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit (Kumar discloses a determining a path for a request/message that is being routed through a plurality of nodes by determining the total distance the message would travel according to a plurality of paths. Kumar discloses calculating the total distance the message would travel by calculating the ;
The disclosures by Lih and Kumar are analogous to the claim invention because they are in the same field of endeavor of request routing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih and Kumar before them, to modify the teachings of Lih to include the teachings of Kumar since Kumar discloses that summing the total distance a request has to travel and choosing the shortest path allows for latency improvement in the system. Kumar: [0075].

Regarding Claim 4, Lih in view of Kumar discloses all of the elements of Claim 2 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the shared cache is configured to determine the transfer cost metrics for the private caches of the subset based on topology information representing a topology of the compute units, the shared cache, and the one or more interconnects (Lih: The home node uses “topology selection parameters comprising a topological layout of the multi-core system (including the cache nodes, home nodes, and fabric interconnect) to select a source node [0037]).

Regarding Claim 5, Lih in view of Kumar discloses all of the elements of Claim 4 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein the topology information further represents one or more policies regarding transfer of cachelines via the one or more interconnects (Lih: The “topology selection parameters” apply to a selection policy to determine which source node should transfer the cache line [0035-0037]).  

Regarding Claim 6, Lih in view of Kumar discloses all of the elements of Claim 4 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information is implemented as a look-up table accessible by the shared cache, the look-up table configured to receive as inputs an identifier of the requesting compute unit and an identifier of the compute unit having a corresponding private cache, and to provide as an output a corresponding transfer cost metric (Lih: The home node stores detailed topology information including cost maps that include cost information to forward data from one cache node to another and can use this information to determine the distance value of the cache nodes and home node relative to the requesting cache node [0037]).

Regarding Claim 7, Lih in view of Kumar discloses all of the elements of Claim 4 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information is implemented as hardware logic accessible by the shared cache, the hardware logic configured to receive as inputs an identifier of the requesting compute unit and an identifier of the compute unit having a corresponding private cache, and to provide as an output a corresponding transfer cost metric (Lih: Home node comprises a cost map that includes cost information to forward data from one cache node to another, this reference further teaches that said home node can be programmed transforming said home node into a special purpose hardware implementing the invention (hardware logic) [0037][0045])

Regarding Claim 8, Lih in view of Kumar discloses all of the elements of Claim 7 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein the hardware logic is one of: hard-coded logic or programmable logic (Lih: Home node can be implemented on hardware as ASIC (hard-coded logic) or it can be programmed into a special purpose hardware (programmable logic) [0045]).  

Regarding Claim 9, Lih in view of Kumar discloses all of the elements of Claim 4 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units via the one or more interconnects; characteristics of the one or more interconnects; and at least one policy for transferring cachelines (Lih: The home node uses a topological layout (mesh topology) of the multi-core system and cost maps that provide cost information to forward data from one node to another node to determine the source node (representation of the physical topology) and can determine the closest node to the requesting node to transfer the cache line (policy for transferring cache lines) [0037]); and the shared cache is configured to determine the transfer cost metrics based on calculations performed using the information (Lih: The home node can determine the cost information to transfer the data utilizing the cost information to determine the source node [0037]).  

Regarding Claim 14, Lih discloses all of the elements of Claim 13 as shown in the rejection above.
Lih also discloses: 
identifying the private cache having the lowest corresponding transfer cost metric as the private cache with the lowest transfer cost .    
While Lih discloses identifying distance values between the cache nodes, home node and the requesting cache node, Lih does not appear to explicitly disclose:
wherein identifying which private cache of the subset has the lowest transfer cost comprises: determining, for each private cache of the subset, a corresponding transfer cost metric that represents a sum of a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit 
However Kumar discloses:
wherein identifying which private cache of the subset has the lowest transfer cost comprises: determining, for each private cache of the subset, a corresponding transfer cost metric that represents a sum of a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit (Kumar discloses a determining a path for a request/message that is being routed through a plurality of 
The disclosures by Lih and Kumar are analogous to the claim invention because they are in the same field of endeavor of request routing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih and Kumar before them, to modify the teachings of Lih to include the teachings of Kumar since Kumar discloses that summing the total distance a request has to travel and choosing the shortest path allows for latency improvement in the system. Kumar: [0075].

Regarding Claim 16, Lih in view of Kumar discloses all of the elements of Claim 14 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: determining a corresponding transfer cost metric comprises determining the corresponding transfer cost metric based on topology information representing a topology of the compute units, the shared cache, and the one or more interconnects (Lih: The home node uses “topology selection parameters comprising a topological .  
  
Regarding Claim 17, Lih in view of Kumar discloses all of the elements of Claim 16 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information is implemented as at least one of: a look-up table accessible by the shared cache, the look-up table configured to receive as inputs an identifier of the requesting compute unit and an identifier of the target compute unit, and to provide as an output a corresponding transfer cost metric  (Lih: The home node stores detailed topology information including cost maps that include cost information to forward data from one cache node to another and can use this information to determine the distance value of the cache nodes and home node relative to the requesting cache node [0037]); and hardware logic accessible by the shared cache, the hardware logic configured to receive as inputs an identifier of the requesting compute unit and an identifier of the target compute unit, and to provide as an output a corresponding transfer cost metric, wherein the hardware logic is one of: hard-coded logic or programmable logic (Lih: Home node comprises a cost map that includes cost information to forward data from one cache node to another, this reference further teaches that said home node can be programmed transforming .  

Regarding Claim 18, Lih in view of Kumar discloses all of the elements of Claim 16 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units via the one or more interconnects; and characteristics of the one or more interconnects (Lih: The home node uses a topological layout (mesh topology) of the multi-core system and cost maps that provide cost information to forward data from one node to another node to determine the source node (representation of the physical topology) [0037]); and determining a corresponding transfer cost metric comprises determining the corresponding transfer cost metric based on calculations performed using the information (Lih: The home node can determine the cost information to transfer the data utilizing the cost information to determine the source node [0037]).   

Regarding Claim 21, Lih discloses: 
A processing system comprising: a plurality of compute units (cache nodes [0020]), each compute unit having an associated first cache of a plurality of first caches (Each cache node comprises a central processing unit and local cache memory (first cache) [0029-0032]); and a second cache shared by the plurality of compute units  (Home node stores data that is being shared amongst one or more cache nodes [0005]); and wherein the second cache is configured to manage transfers of cachelines between the first caches of the plurality of first caches such that when multiple candidate first caches contain a valid copy of a requested cacheline (Home node identifies which of the cache nodes already store requested data in a shared state (shared state is a valid state) [0034-0035])    
While Lih discloses identifying distance values between the cache nodes, home node and the requesting cache node and selecting a closest node, Lih does not appear to explicitly disclose the shortest total path calculation as claimed below:
the second cache selects the candidate first cache having the shortest total path from the second cache to the candidate first cache and from the candidate first cache to the compute unit issuing a request for the requested cacheline 
However Kumar discloses:
the second cache selects the candidate first cache having the shortest total path from the second cache to the candidate first cache and from the candidate first cache to the compute unit issuing a request for the requested cacheline (Kumar discloses a determining a path for a request/message that is being routed through a plurality of nodes by determining the total distance the message would travel according to a plurality of paths and selecting the shortest total distance path. Kumar discloses calculating the total distance the message would travel by calculating the total number of hops (adding the hops) the message travels between nodes (i.e. adding the total number of hops between the shared cache and the private cache and the private cache and the requesting compute unit) [0076-0077][Fig 10])
The disclosures by Lih and Kumar are analogous to the claim invention because they are in the same field of endeavor of request routing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih and Kumar before them, to modify the teachings of Lih to include the teachings of Kumar since Kumar discloses that summing the total distance a request has to travel and choosing the shortest path allows for latency improvement in the system. Kumar: [0075].

Regarding Claim 22, Lih in view of Kumar discloses all of the elements of Claim 21 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein the shortest total path considers both physical characteristics of interconnect segments of the total path and one or more policies pertaining to the interconnect segments of the total path (Lih discloses determining the shortest path by using the topological layout of the multi-core system (i.e. the physical layout/characteristic of the interconnects) and selecting the closest node to the requesting node (policy utilizing the interconnect) [0037]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Kumar and further in view of Sistla (US PGPUB No US 2007/0156964 A1)(hereafter referred to as Sistla).
Regarding Claim 3, Lih in view of Kumar discloses all of the elements of Claim 2 as shown in the rejection above.
Lih in view of Kumar does not appear to explicitly disclose:
wherein the first distance metric and the second distance metric are expressed in terms of clock cycles
However Sistla discloses:
wherein the first distance metric and the second distance metric are expressed in terms of clock cycles (Sistla discloses determining a distance from a requesting node to a recipient node by counting a number of clock cycles [0066]).
The disclosures by Lih, Sistla and Kumar are analogous to the claim invention because they are in the same field of endeavor of node storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih, Sistla and Kumar before them, to modify the teachings of Lih and Kumar to include the teachings 

Regarding Claim 15, Lih in view of Kumar discloses all of the elements of Claim 14 as shown in the rejection above.
Lih in view of Kumar does not appear to explicitly disclose:
wherein the first distance metric and the second distance metric are expressed in terms of clock cycles
However Sistla discloses:
wherein the first distance metric and the second distance metric are expressed in terms of clock cycles (Sistla discloses determining a distance from a requesting node to a recipient node by counting a number of clock cycles [0066]).  
The disclosures by Lih, Sistla and Kumar are analogous to the claim invention because they are in the same field of endeavor of node storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih, Sistla and Kumar before them, to modify the teachings of Lih and Kumar to include the teachings of Sistla as Lih, Kumar and Sistla all disclose determining a distance between nodes. Therefore it is applying a known technique (determining a distance between nodes by 

Response to Arguments
On Pages 8-9, the Applicant argues:
“It is respectfully submitted that Lih et al. does not teach each and every feature of claim 1. Specifically, the cited reference does not teach "a shared cache that is shared by the plurality of compute units and coupled to the plurality of compute units via one or more interconnects..." In contrast, Lih et al. teaches a multi-core system comprised of a home node and multiple cache nodes, each of which includes a logic unit cluster, an embedded cache memory that is coupled to the logic unit cluster, a memory controller and a memory. Thus, in a home node, the cache memory is neither (i) shared by the plurality of cache nodes nor (ii) coupled to the plurality of cache nodes. The teaching in Lih et al. differs from the recitation in claim 1 in that the cache memory (a) is not shared by a plurality of compute units but is instead a dedicated resource to a single logic unit cluster in a home node and (b) is not coupled to a plurality of compute units but only to a single logic unit cluster in the home node. 
In addition, Lih et al. does not teach a shared cache that is "configured to.. .transmit a probe request to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects.." Instead, only the logic unit cluster in a home node is configured to implement instructions that request data from other nodes, use selection parameters to determine the source node, and/or forward data to request nodes. Lih et al., para. [00300]. This is further emphasized in Lih et al. when it states that "[t]he logic unit cluster 302 may be configured to writePage 8 of 12 U.S. App. No.: 16/700,67 1 and/or read data from cache memory 304 and memory 313, and generate requests to peer nodes to obtain data when the data is not located within cache memory 304 and memory 313. Id. 
Lih et al. likewise fails to disclose each and every feature of independent claim 13. In particular, the cited reference does not teach "transmitting a probe request from the shared cache to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects." Instead, Lih et al. teaches a logic unit cluster within a home node that is "configured to implement instructions that request data from other nodes, use selection parameters to determine the source node, and/or forward data to request nodes." Lih et al., para. [0030]. In other words, the logic unit cluster internal to each node and plays no role in transmitting probe requests to external target compute units. 
Claims 10-12, 19, and 20 depend on claims 1 and 13, respectively. As explained above, Lih et al. fails to disclose the features of these dependent claims, at least by virtue of their respective dependence on claims 1 and 13. Also, with respect to In addition, each of these dependent claims recite additional novel features. 
In view of the foregoing, withdrawal of the above-referenced anticipation rejection and reconsideration of the claims is respectfully requested. 

	In regards to the Applicant’s argument that Lih does not disclose a shared cache, the Examiner respectfully disagrees.
	Specifically, the Examiner notes that it appears the Applicant is interpreting the shared cache to be only the cache memory of the home node, whereas the instant rejection is mapping the shared cache to the entirety of the home node (i.e. that the home node is the shared cache of the instant claim language). The home node of Lih stores data that is shared amongst the other compute nodes and the home node is connected to the other compute nodes via the interconnect (see [0005] and Figure 1). Further, the home node (shared cache) performs the claimed functionality of the shared cache transmitting probes to a target compute unit as the logic cluster of the home node transmits requests to the other compute nodes (as noted by the Applicant on Page 9). Therefore, Lih discloses the shared cache of the independent claims.
Additionally, in the interest of compact prosecution, the Examiner respectfully notes that the current claim language of the independent claims claim the shared cache in functional terms but does not impart any structural distinction on the shared cache 

On Pages 10-11, the Applicant argues:
“With respect to independent claim 21, the combination of Lih et al. in view of Kumar et al. does not teach or suggest each and every limitation of this claim. In particular, the cited references do not teach or suggest, individually or in combination, "a second cache shared by the plurality of compute units." As discussed previously, each node in the multi-core system disclosed in Lih et al. includes a cache memory which is coupled to an internal logic unit cluster and this cache memory manages the internal data transfers to and from an internal memory using an internal memory controller. Lih et al., Fig. 3 and para. [0032]. As a result, the internal cache memory of a home node is not, by definition, "shared by the plurality of compute units" in the disclosed multi- core system. 
In addition, the cache memory disclosed in the references is not "configured to manage transfers of cachelines between the first caches of the plurality of first caches..." As discussed in Lih et al., the internal cache memory of a note (either home node or any of the cache nodes) is used to manage "the flow of incoming and outgoing data for memory 316." Lih et al., para. [0032]. Thus, the cache memory does perform transfers between first caches in a plurality of first caches in the multi-core system. 
Also, the cited references do not teach or suggest a second cache that "selects the candidate first cache having the shortest total path from the second cache to the candidate first cache and from the candidate first cache to the compute unit issuing a request for the requested cacheline." In contrast, Lih et al. teaches a logic unit cluster that is configured to "receive a request for data from a requesting cache node, determine a plurality of nodes that hold a copy of the requested data, select one of the nodes using one or more selection parameters, and transmit a message to the source node to determine whether the source node stores a copy of the requested data." Lih et al., citing generally, paras. [0008] - [0010]. Accordingly, Lih et al. does not teach or suggest a shared cache that selects a candidate cache from which to source data which must be  cluster embedded within a home node that selects one of a determined plurality of nodes to which a message will be transmitted to determine whether the source node in the determined plurality stores a copy of the requested data. Moreover, the teaching in Kumar does not overcome this critical deficiency of Lih et al. with respect to this limitation of claim 21. 
Page 10 of 12 U.S. App. No.: 16/700,671Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 21. The combination of cited references also fails to disclose the features of dependent claim 22, at least by virtue of its respective dependence on claim 21. In addition, this dependent claim recites additional novel and non-obvious features. 
In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested.” 
	In regards to the Applicant’s argument that Lih does not disclose the elements of the shared cache as disclosed by claim 21, the Examiner respectfully disagrees.
	Regarding the Applicants argument that Lih does not disclose the shared cache being shared by a plurality of compute units, the Examiner notes the response to this argument above (i.e. the home node stores data shared among the compute nodes).
	Regarding the Applicant’s argument that Lih does not disclose that the shared cache manages transfers of cache lines between the first caches, the Examiner respectfully notes that the home node discloses determining which of the cache nodes already store requested data in a shared state and which nodes to retrieve data from, therefore the home node manages the transfer of cache lines between caches (see [0034-0035]).
	Finally, regarding the Applicants argument that Lih does not disclose a shared cache that selects the candidate node from which to source data as this done by the 

On Pages 9 and 11, the Applicant argues:
“In the case of dependent claims 2, 4-9, 14 and 16-18, Kumar et al. fails to overcome the deficiencies of Lih et al. and does not teach or suggest, alone or in combination with Lih et al., a shared cache that is coupled to a plurality of compute units and that also transmits a probe request to a target compute unit. Accordingly, the combination of Lih et al. in view of Kumar et al. fails to disclose or suggest the features of these dependent claims, at least by virtue of their respective dependence on claims 1 and 13.
Claims 3 and 15 depend on claims 1 and 13, respectively. As explained above, the combination of Lih et al. in view of Kumar et al. fails to disclose or render obvious the features of independent claims 1 and 13. Further, Sistla does not remedy the deficiencies of Lih et al., alone or in combination with Kumar et al. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 1 and 13. Correspondingly, the cited references fail to disclose or suggest the features of dependent claims 3 and 15, at least by virtue of their respective dependence on claims 1 and 13. In addition, these dependent claims recite additional novel and non-obvious features. 
In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested” 

	In regards to the Applicant’s argument that the dependent claims are allowable at least due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the response to arguments above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183